               Case 20-51002-BLS         Doc 15     Filed 11/23/20      Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


 In re:                                               Chapter 11
 Old LC, Inc. et al.,
                                  Debtors.          Case No. 19-11791 (BLS)
 Official Committee of Unsecured Creditors
 of Old LC, Inc., et al., for and on behalf of
 the estates of Old LC, Inc., et al.;
         Plaintiff,
                                                    Adv. No. 20-51002 (BLS)
 v.
 Upfront V, LP, Breakwater Credit
 Opportunities Fund, L.P., et al.,
         Defendants.
                MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the certification below, counsel hereby moves for the
admission pro hac vice of Sabin Willett of Morgan, Lewis & Bockius LLP to represent Defendants
Breakwater Credit Opportunities Fund, L.P., Saif Mansour, Aamir Amdani, Eric Beckman,
Darrick Geant, and Joseph Kaczorowski in the above-captioned case.
Dated: November 23, 2020                              MORGAN, LEWIS & BOCKIUS LLP
                                                      /s/ Jody C. Barillare
                                                      Jody C. Barillare (#5107)
                                                      1201 N. Market Street, Suite 2201
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 574-7294
                                                      Email: jody.barillare@morganlewis.com
          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the Commonwealth of
Massachusetts and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with Standing Order for District Court Fund revised 8/30/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.
                                                      /s/ Sabin Willett
                                                      Sabin Willett
                                                      One Federal Street
                                                      Boston, MA 02110-1726
                                                      Tel: (617) 951-8775
                                                      sabin.willett@morganlewis.com

                        ORDER GRANTING MOTION
      IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
